
	

114 HR 1801 IH: Promoting Financial Literacy and Economic Opportunity Act of 2015
U.S. House of Representatives
2015-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1801
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2015
			Ms. Kelly of Illinois introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a tax credit for providing programs to
			 kindergarten, elementary, and secondary students that promote economic and
			 financial literacy.
	
	
 1.Short titleThis Act may be cited as the Promoting Financial Literacy and Economic Opportunity Act of 2015. 2.Tax credit for providing programs for students that promote economic and financial literacy (a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to business-related credits) is amended by adding at the end the following new section:
				
					45S.Excellence in economic education
 (a)General ruleIn the case of an eligible for profit organization, for purposes of section 38, the excellence in economic education credit determined under this section for a taxable year is 50 percent of the amount paid or incurred during the taxable year to carry out the purposes specified in section 5533(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7267b(b)) pursuant to a qualified program.
						(b)Limitation on number of credit recipients
 (1)In generalThe excellence in economic education credit determined under this section for a taxable year may be allowed to not more than 20 for profit organizations in accordance with paragraph (2).
							(2)Credit award by Secretary
 (A)In generalThe Secretary (in consultation with the Secretary of Education) shall determine which for profit organizations are allowed the credit under this section for a taxable year in such manner as the Secretary determines appropriate.
 (B)Majority of recipients must be MWOSBs, owned by veterans, or meet asset testIn carrying out subparagraph (A), the majority of the taxpayers allowed a credit under paragraph (1) for a taxable year shall be entities that are—
 (i)either— (I)a socially and economically disadvantaged small business concern (as defined in section 8(a)(4)(A) of the Small Business Act (15 U.S.C. 637(a)(4)(A))),
 (II)a small business concern owned and controlled by women (as defined under section 3(n) of such Act (15 U.S.C. 632(n))), or
 (III)a small business concern (as so defined) that is at least 51 percent owned by veterans (as defined in section 101(2), United States Code), or
 (ii)on the first day of the taxable year do not have more than $60,000,000,000 in assets. (C)PriorityIn making determinations under this paragraph, the Secretary shall give priority to taxpayers that have qualified programs which serve either urban or rural underserved areas (determined on the basis of the most recent United States census data available).
								(c)Limitations relating to expenditures
 (1)Direct activity25 percent of the amount allowed as a credit under subsection (a) shall be for amounts paid or incurred for direct activities (as defined in section 5533(b)(1) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7267b(b)(1))).
 (2)Subgrants75 percent of the amount allowed as a credit under subsection (a) shall be for amounts paid or incurred for subgrants (as defined in section 5533(b)(2) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7267b(b)(1))), determined by treating amounts so paid or incurred as funds made available through a grant.
 (d)Definitions and special rulesFor purposes of this section— (1)Qualified programThe term qualified program means a program in writing under which an eligible for profit organization awards one or more grants for the purpose of carrying out the objectives of promoting economic and financial literacy, as specified in section 5532 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7267a), that meet the requirements of section 5533b of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7267b).
 (2)Eligible for profit organizationThe term eligible for profit organization means with respect to a taxable year, an organization that— (A)has a qualified program in effect for the taxable year, and
 (B)has been determined by the Secretary under subsection (b)(2) to be an organization to whom the credit is allowed for the taxable year.
 (3)Determination of assetsFor purposes of paragraph (2)(B), in determining assets, the Secretary shall use the same method used by the Board of Governors of the Federal Reserve System to determine a bank holding company’s consolidated assets under section 165 of the Financial Stability Act of 2010 (12 U.S.C. 5365).
 (4)Election not to claim creditThis section shall not apply to a taxpayer for any taxable year if such taxpayer elects to have this section not apply for such taxable year.
 (5)Coordination with other deductions or creditsThe amount of any deduction or credit otherwise allowable under this chapter for any amount taken into account for purposes of subsection (a) shall be reduced by the credit allowed by this section.
 (e)RegulationsThe Secretary shall issue such regulations or other guidance as may be necessary or appropriate to carry out this section..
 (b)Credit made part of general business creditSubsection (b) of section 38 of the Internal Revenue Code of 1986 is amended by striking plus at the end of paragraph (35), by striking the period at the end of paragraph (36) and inserting , plus, and by adding at the end the following new paragraph:  (37)the excellence in economic education credit determined under section 45S(a)..
 (c)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new item:
				
					
						Sec. 45S. Excellence in economic education.
					.
 (d)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			
